Citation Nr: 0725921	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-06 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

The propriety of the reduction in compensation benefits 
payments to the 10-percent level between March 23, 2005 and 
April 22, 2005, and February 12, 2006 and   April 24, 2006 
due to incarceration.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1993 to 
May 1995.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)                in 
Togus, Maine, which determined that reduction in the 
veteran's monthly compensation payments from 100-percent to 
10-percent for his service-connected psychiatric disorder was 
warranted from March 23, 2005 to April 22, 2005 due to his 
incarceration during that time period.

In December 2006, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  

The claim presently on appeal, as stated, pertains to whether 
the reduction in compensation due to incarceration was 
warranted during the above timeframe  (from March 23, 2005 to 
April 22, 2005).  There is also of record a February 2006 RO 
action that reduced compensation payments effective February 
12, 2006 arising out of a subsequent period of incarceration 
-- and that reduction remained in effect until the April 24, 
2006 date of release from incarceration.  This latter 
decision         has not been formally appealed to the Board.  
Nonetheless, the veteran has indicated he is contesting this 
determination as well, and the arguments presented in support 
of this additional claim are substantially similar to those 
concerning the first period in which compensation was 
reduced.  Thus, the Board has amended the issue on appeal to 
include consideration of both relevant periods of reduction 
in monthly compensation.  Based on the factual similarity of 
these contested rating reductions, there is no prejudicial 
effect in considering the second rating reduction on appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).   

As a further preliminary concern, the Board also notes that 
through his April 2006 correspondence, the veteran raised the 
additional issue of entitlement to a waiver of recovery of an 
overpayment in the amount of $1,414.63, created when the RO 
continued its payments of monthly compensation benefits to 
him following the period of incarceration from February 12, 
2006 to April 24, 2006, but prior to receipt of notification 
of the same.  (A May 2006 decision of the RO's Committee on 
Waivers and Compromises (Committee) denied a claim for waiver 
of indebtedness pertaining to an amount of $2,117.97 incurred 
during the earlier period of incarceration.)  With regard to 
the second waiver of indebtedness claim set forth by the 
veteran, however, this additional claim is not currently 
before the Board.  See 38 C.F.R. § 20.200 (2006).  It has not 
been adjudicated by the RO in  the first instance, much less 
denied and timely appealed, so it is referred to the RO for 
appropriate development and consideration.


FINDINGS OF FACT

1.	In September 2004, the veteran was convicted on the charge 
of unlawful possession of firearms and ammunition by a person 
previously committed to a mental institution.  He was 
sentenced to a three-year period of probation and a fine.              

2.	Subsequently, in December 2004 he was arrested on various 
traffic charges involving an automobile accident, and 
incarcerated at a state correctional facility.  He was 
transferred into federal custody on January 22, 2005.

3.	A formal determination that he had violated the terms of 
his probation was        made in March 2005, and a term of 
incarceration of three-months was imposed.  The veteran was 
released from incarceration on April 22, 2005.

4.	During this time period, a February 2005 RO rating decision 
granted the veteran's then pending claim for service 
connection for schizoaffective disorder, bipolar type, and 
assigned a 100 percent initial rating, effective from May 19, 
2000.  

5.	The RO thereafter followed the applicable regulatory 
procedures in having reduced the veteran's monthly 
compensation payments to the 10-percent level   from March 
23, 2005, the 61st day following the date of incarceration, up 
until his release date on April 22, 2005.

6.	The veteran was incarcerated on October 25, 2005 for a 
subsequent probation violation up until the release date of 
April 24, 2006.  

7.	The RO again undertook appropriate action to reduce his 
monthly benefits to the 10-percent level, from an initial 
February 12, 2006 effective date of the reduction  up until 
the April 24, 2006 date of release from incarceration.


CONCLUSIONS OF LAW

1.	Payment of compensation benefits at the 10-percent level 
during the period of incarceration between March 23, 2005 and 
April 22, 2005 was proper.  38 U.S.C.A. § 5313 (West 2002); 
38 C.F.R. § 3.665 (2006).

2.	Payment of compensation benefits at the 10-percent level 
during the period of incarceration between February 12, 2006 
and April 24, 2006 was proper.                   38 U.S.C.A. 
§ 5313 (West 2002); 38 C.F.R. § 3.665 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability;            
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  Upon receipt of an application  for 
"service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and  an 
effective date for the award of benefits will be assigned 
if service connection      is awarded.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   

The current claim on appeal pertaining to the RO's reduction 
in monthly compensation to the 10-percent level on two 
separate instances resulting from incarceration, may be 
considered and resolved based entirely upon operation of          
the regulation that addresses the issue.  See 38 C.F.R. § 
3.665 (2006).                   The implementation of the 
criteria for payment of benefits is determined     primarily 
through interpretation and application of the law, and no 
further factual development would influence the outcome of 
this case.  Under these circumstances, it has been held that 
the VCAA does not apply.  See Sabonis v. Brown,                           
6 Vet. App. 426 (1994).  See, too, Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000) (consideration of the VCAA duty to 
notify and assist is unnecessary when claim may be resolved 
entirely as a matter of statutory interpretation); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).

In any event, it warrants mention that in effectuating the 
reduction of compensation benefits to the veteran, the RO has 
complied with the procedural due requirements of 38 C.F.R. § 
3.105(h) for rating reductions by reason of change in status, 
providing him with advance notice of the first proposed 
reduction in August 2005, followed by a 60-day period for the 
presentation of additional evidence and the opportunity to 
request a hearing.  Similar procedural requirements were 
complied with as to the second reduction in rating action, 
including a December 2005 proposed reduction prior to 
effectuation of that action in a February 2006 decision. 
Accordingly, the veteran's claim on appeal may be adjudicated 
on its merits without further development of the record.

Governing Law, Regulations and Analysis

Under VA law, 38 U.S.C.A. § 5313 (West 2002) sets forth 
prescribed limitations upon the payment of disability 
compensation and Dependency and Indemnity Compensation (DIC) 
benefits to persons who have been incarcerated based upon     
a felony conviction.

Furthermore, the implementing regulation for this statutory 
provision is 38 C.F.R.        § 3.665 (2006), which provides 
that: 

Any person specified in paragraph (c) of this section 
who is incarcerated in a Federal, State or local penal 
institution in excess of 60 days for conviction of a 
felony will not be paid compensation or dependency 
and... (DIC) in excess of the amount specified in 
paragraph (d) of this section beginning on the 61st day 
of incarceration. 

See 38 C.F.R. § 3.665(a).

The applicable regulation further provides that for purposes 
of this section,           the term release from 
incarceration includes participation in a work release or 
halfway house program, parole, and completion of sentence.  A 
felony denotes    any offense punishable by death or 
imprisonment for a term exceeding 1-year, unless specifically 
categorized as a misdemeanor under the law of the prosecuting 
jurisdiction.  See 38 C.F.R. § 3.665(b).
Also in pertinent part, the amount payable during 
incarceration for a veteran to whom this section applies with 
a service-connected disability evaluation of              20 
percent or more is the rate of compensation payable under 38 
U.S.C.A. § 1114(a) -- that which pertains to a disability 
evaluated at the 10-percent level.  Where the veteran instead 
previously had a service-connected disability evaluation of 
less than 20 percent he shall receive one-half the rate of 
compensation payable under               38 U.S.C.A. § 
1114(a).  

Additionally, in VAOGCPREC 3-2005 (Feb. 23, 2005), VA's 
General Counsel held that the provisions of 38 U.S.C. §§ 
5313(a) and 1505(a) do not apply until all of   the following 
requirements of the statutes have been satisfied: (1) 
incarceration (imprisonment); (2) in a Federal, State, or 
local penal institution; (3) in excess of sixty days; and (4) 
for (as a result of) conviction of a felony (or a misdemeanor 
under section 1505(a)).  Thus, when a veteran is incarcerated 
for conviction for a felony, or, for purposes of section 
1505(a), a misdemeanor, the sixty-first day of incarceration 
cannot occur until sixty-one days after guilt is pronounced 
by a    judge or jury and the veteran is incarcerated in a 
penal institution because of the determination of guilt, 
notwithstanding that the veteran may be given credit for  
time served prior to those events.  However, once a veteran 
is imprisoned or incarcerated in a penal institution because 
of pronouncement of guilt for a felony (or misdemeanor in the 
case of section 1505(a)), the period of incarceration would 
include the timeframe between the date of conviction and the 
date of sentencing, i.e., reduction of benefits could occur 
as of the sixty-first day after conviction. 

A.	March 23, 2005 to April 22, 2005

In the present situation which led to the reduced rating in 
question, the claim for reinstatement of compensation 
benefits followed incarceration for a violation of conditions 
of probation stemming from an earlier conviction.  In 
September 2004, the veteran was convicted of the federal 
charge of unlawful possession of firearms and ammunition by a 
person previously committed to a mental institution.               
See 18 U.S.C.A. § 922(g)(4).  The disposition of this 
conviction consisted of a three-year period of probation and 
a fine.  On December 27, 2004, the veteran was arrested in 
the State of Maine on the charge of operating under the 
influence (OUI), and other traffic related charges involving 
an auto accident.  He was incarcerated in a state 
correctional facility as of then, and came into federal 
custody on January 22, 2005.  In March 2005, he was found to 
have violated conditions of his probation from the original 
criminal conviction, and a term of imprisonment of three-
months was imposed (inclusive of the time that had transpired 
since January 22nd).  He was released from incarceration on 
April 22, 2005.

Also during this time period, a February 2005 RO rating 
decision granted           service connection for 
schizoaffective disorder, bipolar type, and assigned a        
100 percent initial rating, effective from May 19, 2000.  
Through correspondence sent March 2, 2005, the RO informed 
the veteran that he would receive compensation benefit 
payments on a monthly basis (including retroactively from the 
effective date of service connection) commencing later that 
month.  In proximity to when this award was made, the RO 
received initial notification of the veteran's incarceration.  
Based on this and other information received, the RO in     
November 2005 eventually reduced his monthly compensation 
from 100 to          10-percent, in accordance with 38 C.F.R. 
§ 3.665(a), as of March 23, 2005 --      the 61st day from 
the beginning of his incarceration, and to end on April 22, 
2005. (Inasmuch as the rating reduction action was after the 
fact, the amount of the overpayment created was deducted from 
subsequent monthly payments after reinstatement at the 
previous 100-percent level.)  

Following the reduction to 10-percent for the period in 
question the amount of monthly benefits due was that of 
$108.00, consistent with what the regulation provides for 
compensation payable at the rate under 38 U.S.C.A. § 1114(a),                
or equivalent to a 10 percent disability rating (for a payee 
previously entitled to a 20-percent or higher rating).  The 
veteran has alleged that this was a miscalculation because 
10-percent of that to which he was then entitled in the sum 
of $2,299 per month for a 100-percent rating (as of the 
December 1, 2004 legislative adjustment) was actually $229.  
As indicated though, the applicable provisions are clear in 
this regard as to the precise amount of compensation 
warranted, that of compensation         at the prescribed 
amount for a 10 percent disability rating.  See, e.g., 38 
C.F.R. § 4.1 (the percent ratings specified under the VA 
rating schedule represent average impairment in earning 
capacity resulting from the severity of the service-connected 
disability).  

Another consideration in this instance and in response to the 
veteran's contention  on this matter is the propriety of the 
reduction and the effective date of implementation, where the 
circumstances of this case are that of a probation violation 
not formally adjudicated until toward the end of the three-
month incarceration.  The veteran alleges that since it was 
not formally found that he violated the conditions of 
probation until March 15, 2005, that pursuant to VAOGCPREC 3-
2005 (Feb. 23, 2005) this should have been the date of a 
"conviction" when the sixty-one day period before benefit 
reduction began to run, not the January 22, 2005 date the RO 
utilized.  If this were indeed the case,           the sixty-
one day period would have continued up until the April 22, 
2005 release date and then compensation would never have been 
reduced.  

The determination of January 22, 2005 as the date upon which 
the sixty-day period began to run nonetheless is 
substantiated, as the basis for incarceration was violating 
probation arising from the original firearms conviction in 
September 2004.  There was no requirement of another criminal 
conviction or other precipitating event pursuant to VAOGCPREC 
3-2005 for the sixty-one day period to commence.  There is 
even some justification that the sixty-one day period might 
have started on the December 27, 2004 date of arrest, 
although the RO has applied the later  January 22, 2005 date.  
Consequently, the reduction in rating was appropriate from 
March 23, 2005 thereafter.  

Relevant to this subject, VAOGCPREC 4-86 (Jan. 13, 1986) 
addressed the question of whether the compensation of a 
veteran incarcerated for a felony conviction, paroled, and 
subsequently reincarcerated for a parole violation, should be 
reduced effective the date of reincarceration, or the 61st 
day following that date.  It was held that the sixty-one day 
period applies to each distinct period of incarceration, 
whether the incarceration represents initial confinement 
following conviction or reincarceration for violation of 
parole.  Also, in VAOGCPREC 2-96 (May 13, 1996), it was held 
that the provisions of 38 U.S.C. § 5313 do not apply to a 
veteran who is on parole following incarceration for 
conviction of a felony and who is in violation of one or more 
of the conditions of parole, unless the veteran has been 
reincarcerated.  (Emphasis added.)  Here, there are 
substantially similar circumstances presented, in that the 
veteran was reincarcerated for violation of conditions of 
probation imposed due to the earlier conviction.  Another 
conviction was not required (i.e., the March 2005 finding of 
a probation violation) because     his reincarceration was 
under the terms of the originally imposed sentence.  Hence,   
the commencement of the 60-day period from the January 22, 
2005 date that his three-month period of incarceration began 
was warranted.   

It is further contended by the veteran that whereas during 
his continuing mental health evaluation and treatment 
preceding the September 2004 conviction for unlawful firearms 
possession, he recalled on several occasions that VA 
treatment providers had encouraged him to remain involved in 
hunting and other activities involving gun maintenance, that 
basic principles of equity should preclude application of a 
benefits reduction.  To this effect, however, the procedures 
specified under 38 C.F.R. § 3.665 are unambiguous and narrow 
in their application, and do not prescribe an exception such 
as that claimed.  And in this regard,                the 
applicable law and regulations are binding in arriving at a 
determination on the propriety of the reduction in 
compensation undertaken.  See 38 U.S.C.A. § 7104(c). The 
issue of whether the original conviction was sound is 
likewise not a matter within the scope of the present appeal.  
It warrants further mention only that reports documenting VA 
treatment history do not indicate what is allegedly shown, 
and that to the contrary the veteran's medical providers were 
concerned about ensuring the absence of risk posed by 
firearms.  So there is no indication from these treatment 
records that equitable intervention would otherwise be 
appropriate.      

In summary, the evidence of record establishes that the 
payment of compensation benefits was correctly reduced as of 
March 23, 2005, sixty-one days from the veteran's 
incarceration on having violated probation arising from a 
prior conviction. Accordingly, payment at the reduced 10-
percent rate from March 23, 2005 up until April 22, 2005 was 
proper, and does not presently warrant action to recoup any 
of the difference between this and the normal rate at which 
he is entitled to receive service-connected compensation.     

B.	February 12, 2006 to April 24, 2006

In addition to the RO's reduction in monthly compensation 
benefits to the               10-percent level during the 
foregoing timeframe, the veteran's monthly compensation was 
similarly reduced between February 12, 2006 and April 24, 
2006 following a subsequent period of incarceration from 
another probation violation.         This second reduction in 
rating action was proposed in a notice letter sent to the 
veteran in December 2005, and later implemented in February 
2006.  

Through correspondence received at the RO in April 2006, the 
veteran expressed disagreement with this determination to 
again reduce monthly benefits,            which may be 
considered a timely notice of disagreement (NOD) with the 
RO's decision on this matter.  There is no indication thus 
far that the RO has issued a statement of the case (SOC) in 
response to the veteran's NOD, as the next stage     in the 
appellate process.  See 38 C.F.R. §§ 19.29, 20.200 (2006).  
Generally,      under such circumstances, the Board would 
issue a remand of the claim for the RO to provide an SOC on 
the contested claim.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Here, however, the contentions the veteran has 
raised to support reinstatement of full disability 
compensation between February 12, 2006 and    April 24, 2006 
are essentially identical to those presented concerning the 
first period in which compensation was reduced.  As 
previously stated then, the Board will also consider and 
adjudicate the propriety of the second reduction action              
at issue.               

The record indicates that the veteran was again incarcerated 
on October 25, 2005 due to subsequent violation of the 
conditions of probation arising from the felony conviction of 
unlawful possession of a firearm.  Then on December 13, 2005,                
a probation revocation hearing was held at which a sentence 
was imposed of       six-months incarceration.  The date of 
release from incarceration was April 24, 2006.  

The RO consequently reduced the veteran's compensation to the 
10-percent level commencing on February 12, 2006 up until the 
April 24, 2006 release date.          This arguably reflected 
a more favorable determination than that expressly authorized 
under the applicable regulation, since the correct effective 
date       would actually have been the 61st day after the 
October 25, 2005 incarceration,             that of December 
26, 2006.  In any event, there is no indication of 
misapplication of the provisions of 38 C.F.R. § 3.665 such 
that any detrimental effect or absence of disbursement of 
benefits due occurred.  The additional points the veteran has 
raised concerning the amount of reduction in compensation, 
and the propriety of the original felony conviction would 
also not be dispositive here for the reasons that have 
already been provided. 


ORDER

The reduction in compensation benefits payments to the 10-
percent level between March 23, 2005 and April 22, 2005 due 
to incarceration was warranted.

The reduction in compensation benefits payments to the 10-
percent level between February 12, 2006 and April 24, 2006 
due to incarceration was warranted.



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


